DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 6/7/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 14-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stibilj (20170216635) in view of Perner et al. (20160361577).  
Stibilj discloses 
a belt 84; 
a pair of thigh straps 108.1, 108.2; 

    PNG
    media_image1.png
    709
    504
    media_image1.png
    Greyscale

a ventral suspension point comprising a connector 134, attached to the loop, the loop being located in a ventral part of the belt, but fails to disclose the connector having a connecting ring and a C-shaped ring.  
Perner teaches the utility of a harness having a connector 100, wherein the connector comprises: 
a rotation shaft 180, 
a connecting ring 120, that is D-shaped, and rotatably and removably mounted to the rotation shaft, and 
a C-shaped ring 130, that is rotatably and removably mounted to the rotation shaft, wherein 
the rotation shaft is a rod with a longitudinal axis AA 159, mechanically connecting the connector to the strap 195, 
the connecting ring is configured to accept connection by a carabineer, or a quick link, the connecting ring being movable in rotation with respect to the belt around the longitudinal axis AA so as to define a first position where the onnection ring is oriented toward the pair of thigh straps Figure 1, 
the C-shaped ring is rotatable  around the axis AA, the C-shaped ring  having an -2-Application No. 15/458,468 open contour extending from a first end to a second end, and the C-shaped ring defining a closed contour with the rotation shaft, as best seen in Figure 2,
 the connecting ring and the C-shaped ring are removable from the rotation shaft to allow insertion of at least one accessory for progression on a rope in the C-shaped ring figure 2, 
the C-shaped ring is configured to permit the at least one accessory to move from the first end to the second end along the open contour, and 
the connecting ring allows the carabineer or quick link to smoothly and continuously slide from a first end of the D-shape adjacent the rotation shaft to an opposite second end of the D-shape adjacent the rotation shaft. 
The use of a connector having a connecting ring and a C-shaped ring is commonly used in the art to couple various elements to the harness, as evidenced by Perner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connector of Stibilj with a connector having a connecting ring and a C-shaped ring as taught by Perner et al. so as to couple various elements to the harness.   
onnecting ring and the -shaped ring are fitted without clearance along the axis AA 159.  
Regarding claim 9 Perner et al. discloses wherein an end of the connecting ring opposite the axis AA is separated by an arc length between 0.5 and 3 cm with respect to the C-shaped ring when the connecting ring and the C-shaped ring are folded onto one another, as best seen in Figures 1 and 2.  
Regarding claim 10 Perner et al. discloses wherein an end of the C-shaped ring opposite the axis AA is separated by an arc length between 0.5 and 3 cm with respect to the 
  	Regarding claim 14 Perner et al. discloses wherein at least one of the 
Regarding claim 15 Perner et al. wherein the 
Regarding claim 16 Perner et al. wherein the C-shaped ring defines two second connecting areas 132a, 132b, connecting the C-shaped ring to the rotation shaft, the loop separating the second two connecting areas of the C-shaped ring.  

  
Regarding claim 21 Perner et al. discloses comprising a clamp fixed to shoulder straps and fixed to the connector, the connector passing through a hole defined in the clamp, the clamp connecting the shoulder straps to the belt, the clamp being configured to clamp a rope, as best seen in Figures 6A and 6B.  
Regarding claim 22 Stibilj discloses wherein the strap defines a pair of loops, as
best seen in Figure 8, fixed to the belt and protruding from the belt, a connector passing through the pair of loops, but fails to disclose wherein the connector has two joined areas connecting the connecting ring to a rotation shaft.
Perner et al. teaches the utility of a connector having the connecting ring 120 defining two joining areas 120b ,120c, connecting the connecting ring to the rotation shaft 180, the strap separating the two joined areas of the connecting ring, as best seen in Figures 2, 5A and 5B.
The use of a connector having a connecting ring with two joining areas is commonly used in the art to position the ring at a desired position in relation to the ventral connection point. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connector of Stibilj with a connector having a connecting ring with two joining areas as taught by Perner et al. so as to position the ring at a desired position in relation to the ventral connection point
.
Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stibilj (20170216635) in view of Perner et al. (20160361577) in view of Casebolt (20140224580).  Stibilj in view of Perner et al. as advanced above fails to disclose the rotation shaft having a recess and a blocking rod.  Casebolt teaches the utility of wherein the rotation shaft comprises a first recess and a first blocking rod passes through a first hole in the connecting ring or the C-shaped ring and engages the first recess, the first blocking rod being fixed to the connecting ring or the C-shaped ring so as to prevent translation movements along the axis AA of the connecting ring and of the C-shaped ring to the rod, as best seen in the marked-up figure below. 
    PNG
    media_image2.png
    325
    476
    media_image2.png
    Greyscale
The use of a rod having a recess and a blocking rod is old and well known in the art to prevent movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date .
Regarding claim 17 Casebolt discloses wherein the rotation shaft defines a first recess, the connecting ring defines a first hole in one of the two connecting areas, and a first blocking rod is fixed to the connecting ring and inserts the first recess so as to prevent translation of the connecting ring along the axis AA, as best seen in the marked-up figure above.
Regarding claim 18 Casebolt discloses wherein the rotation shaft 108, defines a second recess separated from the first recess by the loop, the connecting ring defines a second hole separated from the first hole by the loop, as best seen in Figure 6, a second blocking rod is fixed to the connecting ring and inserts the second recess so as to prevent translation of the connecting ring along the axis AA, the second blocking rod being separated from the first blocking rod by the loop.  
    PNG
    media_image3.png
    411
    537
    media_image3.png
    Greyscale

.  

Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 9 of the remarks. The applicant states that one of ordinary skill of the art would not combine the Stibilj et al. and Perner et al. reference since the connector of Stibilj et al. in attached to the front of the harness while the connector of Perner et al. is connector is attached at a back safety point.  The examiner would like to note that the connectors of both prior art references are used to suspended a wearer upright, therefore it would be obvious to replace the connector of Stibilj et al. with a connector having a connecting ring and C-shaped ring as taught by Perner et al. as advanced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634